THE COURT.
Motion to dismiss the appeal on the ground that the notice of appeal was filed too late.
The judgment was entered on October 9, 1933. The sixty-day period, provided by section 939" of the Code of Civil Procedure for filing notice of appeal, expired December 8, 1933, and no appeal was taken within that time. No proceedings on motion for a new trial were pending during said sixty-day period. The filing of a notice of intention to move for a new trial on December 20, 1933, was ineffectual to extend the time, and the situation here presented is not affected by section 12a of the Code of Civil Procedure. The motion must be granted on the authority of Lawson v. Guild, 215 Cal. 378 [10 Pac. (2d) 459].
The appeal is dismissed.